TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00672-CR



                                Stacey Bo Williamson, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 68423, THE HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s appointed counsel on appeal, Mr. W.W. Torrey, has filed a motion to

withdraw as counsel. In his motion, counsel seeks to withdraw and requests that this Court appoint

a substitute attorney to represent appellant in the instant appeal.

               This Court does not have authority to appoint counsel to represent indigent

defendants on appeal. The district court has the responsibility for appointing counsel to represent

indigent defendants as well as the authority to relieve or replace appointed counsel upon a finding

of good cause. Tex. Code Crim. Proc. Ann. arts. 1.051(d), 26.04(j)(2) (West Supp. 2012). Thus,

when counsel is appointed by the trial court to represent an indigent defendant on appeal, it is the

trial court’s responsibility to relieve or replace counsel even after the appellate record has been

filed. See Enriquez v. State, 999 S.W.2d 906, 907 (Tex. App.—Waco 1999, no pet.); see also

Meza v. State, 206 S.W.3d 684, 686 (Tex. Crim. App. 2006).
               This Court may not grant the instant motion because the effect would be to leave the

indigent appellant without counsel. We therefore abate the appeal and remand the cause to the trial

court for determination of this motion. If the district court determines that good cause exists to

relieve Mr. Torrey of his duties and replace him with substitute counsel, the district court shall

permit counsel to withdraw and promptly appoint substitute counsel for the appeal of this cause. A

copy of the court’s order appointing substitute counsel and the court’s order granting counsel’s

withdrawal shall be forwarded to this Court.



                                               __________________________________________
                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Abated and Remanded

Filed: January 25, 2013

Do Not Publish




                                                  2